DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 3/27/2019 and 8/11/2020 have been considered by the Examiner.
Claim Interpretation
The terms “nonlinear skirt” and “center dip depth” do not have a well-recognized meaning in the art.
As a result, these terms are being interpreted based on the specification of the present application as follows:
Nonlinear skirt – the broadening of the spectral profile shown by (18) in figure 1A.
Center dip depth – the dip in the spectral profile shown by figure 1B.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Figure 10 of the specification of the present application shows the ASE source (70) transmitting a signal into optical fibers (302 and 304), thus rendering the limitation above non-descriptive.
It is suggested that this limitation be amended to:
“…cause transmission of one or more shaped ASE signals, from the ASE source, into an optical fiber…”
Claim 1 recites “…obtain received spectrum of the one or more shaped ASE signals from the optical receiver connected to the optical fiber…”
Figure 10 of the present application shows the OSA (10) determining a spectrum from its connection to fibers (302 or 304), thus not receiving the spectrum.
It is suggested that this limitation be amended to:
“…obtain a spectrum of the one or more shaped ASE signals from the optical receiver connected to the optical fiber…”
Claims 2-10 depend on claim 1.
The following limitations in claim 11 are indefinite for the reasons applied to claim 1:
“…causing transmission of one or more shaped Amplifier Stimulated Emission (ASE) signals, from an ASE source, on an optical fiber…”
“…obtaining received spectrum of the one or more shaped ASE signals from the optical receiver connected to the optical fiber…”
It is suggested that these limitations be amended to:
“…causing transmission of one or more shaped Amplifier Stimulated Emission (ASE) signals, from an ASE source, into an optical fiber…”
“…obtaining a spectrum of the one or more shaped ASE signals from the optical receiver connected to the optical fiber…”

The following limitation in claim 20 is indefinite for the reasons applied to claim 1:
“…obtain a spectrum of one or more shaped ASE signals from the OCM, wherein the one or more shaped ASE signals are transmitted over the first optical fiber…”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (2002/0118440).
With respect to claim 1, Lin et al disclose:
A system [ taught by figure 2 ] comprising: a processor [ inherent part of test station (30) ] communicatively coupled to an Amplifier Stimulated Emission (ASE) source [ taught by broadband source (10) ] and an optical receiver [ taught by OSA (40) ], wherein the processor is configured to cause transmission of one or more shaped ASE signals, from the ASE source, on an optical fiber [ figure 10 show the transmission of an ASE signal into and EDFA (32) ], obtain received spectrum of the one or more shaped ASE signals from the optical receiver connected to the optical fiber [ reads on the function of optical spectrum analyzer (40) ], and characterize the optical fiber based in part on one or more of a nonlinear skirt and a center dip depth in the received spectrum of the one or more shaped ASE signals [ taught by the spectral profile shown in figure 8 ].
Claim 11 is anticipated by the teachings of Lin et al applied to claim 1.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.
Claims 4-6, 14 and 15 would have been obvious because the gain profile of an erbium dope fiber was known to be dependent on the dispersion and non-linear coefficient of the materials used construction.
Claims 10 and 19 would have been obvious because a least mean square fit was a known method of comparing a graphed function to a reference.
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 7-9 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
				Other Cited Art
Nakagawa (JP02000216458A) – teaches using a spectrum analyzer to measure the output of a fiber amplifier.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645